130 Nev., Advance Opinion     23
                         IN THE SUPREME COURT OF THE STATE OF NEVADA


                 HUCKABAY PROPERTIES, INC., A                              No. 61024
                 NEVADA CORPORATION,
                 Appellants,
                 vs.
                                                                                      FILED
                 NC AUTO PARTS, LLC, A NEVADA                                          MAR 2 7 2014
                 LIMITED LIABILITY COMPANY; AND                                       T C K. LINDEMAN
                 STEVEN B. CRYSTAL, AN                                           CL


                 INDIVIDUAL,
                 Respondents.
                 HUCKABAY PROPERTIES, INC., A                              No. 61791
                 NEVADA CORPORATION; AND JOHN
                 HUCKABAY, JR.,
                 Appellants,
                 vs.
                 NC AUTO PARTS, LLC, A NEVADA
                 LIMITED LIABILITY COMPANY; AND
                 STEVEN B. CRYSTAL,
                 Respondents.

                             Petition for en bane reconsideration of an order dismissing
                 appeals for failure to file opening brief and appendix.
                             Petition for en bane reconsideration denied.

                 Hoffman, Test, Guinan & Collier and John A. Collier, Reno; McDonald
                 Carano Wilson LLP and Debbie A. Leonard and Seth T. Floyd, Reno;
                 Sterling Law LLC and Beau Sterling, Las Vegas,
                 for Appellants.

                 Lemons, Grundy & Eisenberg and Robert L. Eisenberg, Reno; Wm.
                 Patterson Cashill, Reno,
                 for Respondents.




SUPREME COURT
      OF
    NEVADA


(0) 1947A otAD
                  BEFORE THE COURT EN BANC.

                                                   OPINION
                  By the Court, HARDESTY, J.:
                              These consolidated appeals were dismissed for failure to
                  timely file the opening brief and appendix. In seeking the en banc court's
                  reconsideration, appellants argue that dismissal of their appeals based on
                  the missteps of their lead appellate attorney is contrary to this court's
                  precedent recognizing public policy favoring dispositions on the merits.
                  Appellants' dissatisfaction with their attorney's performance, however,
                  does not entitle them to the reinstatement of their appeals, and their
                  argument to the contrary is not consistent with general agency principles,
                  under which a civil litigant is bound by the acts or omissions of its
                  voluntarily chosen attorney. Although this court has a sound policy
                  preference for deciding cases on the merits, that policy is not absolute and
                  must be balanced against countervailing policy considerations, including
                  the public's interest in expeditious resolution of appeals, the parties'
                  interests in bringing litigation to a final and stable judgment, prejudice to
                  the opposing side, and judicial administration concerns, such as the court's
                  need to manage its sizeable and growing docket. We therefore disagree
                  with appellants that precedential uniformity provides a basis to reinstate
                  these appeals. As appellants' contentions fail to satisfy NRAP 40A's
                  standards, en banc reconsideration is denied.
                                   FACTS AND PROCEDURAL HISTORY
                              The appeal in Docket No. 61024 challenged a district court
                  judgment following a bench trial in a real property contract action. The
                  appeal in Docket No. 61791 challenged the same court's post-judgment
                  orders awarding attorney fees and costs. The appeals were consolidated
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    ep
                on December 12, 2012, and a briefing schedule was set, under which
                appellants' opening brief was due by no later than March 12, 2013.
                Overdue opening brief
                            On appellants' motion, the briefs due date was extended to
                April 11, 2013. On April 12, 2013, appellants filed a motion seeking a
                second extension until May 13, 2013, to file the brief Because appellants
                did not submit the brief by the May 13 requested deadline, appellants'
                motion for a second extension was denied as moot on May 24, 2013.
                Despite denying the motion, the May 24 order allowed appellants 11 more
                days, until June 4, 2013, to file and serve the opening brief and appendix,
                but the order warned that failure to do so could result in the appeals'
                dismissal. The brief and appendix were not filed by that deadline.
                Appellants had two attorneys of record in these appeals: Beau Sterling
                and John A. Collier. Mr. Sterling apparently was responsible for briefing
                the appeal and filing documents in this court. Mr. Collier, who was trial
                counsel, received copies of this court's notices and orders.
                Motion to dismiss
                            On June 10, 2013, respondents filed a motion to dismiss these
                appeals.' Appellants, through Mr. Sterling, opposed the motion and again


                       "Mr. Sterling is a registered user of the court's electronic filing
                system and Mr. Collier is not. The Nevada Electronic Filing and
                Conversion Rules provide that the court must provide notice to all
                registered users that a document has been electronically filed and is
                available for review, and registered users are deemed to have consented to
                receiving service electronically. See NEFCR 9(b)-(c). As to nonregistered
                users, a party filing a document must serve the nonregistered recipient by
                traditional means. NEFCR 9(d). Here, respondents filed the motion to
                dismiss electronically, such that Mr. Sterling received service, but they did
                not serve Mr. Collier by traditional means.

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                 asked for more time to file the brief, until June 12, stating that the "short
                 amount of additional time is requested in order to help spread out the
                 deadlines slightly on a number of matters, including this one, that all fell
                 due around the same time, and most of which are similarly urgent." Mr.
                 Sterling also represented that he had recently filed briefs and prepared for
                 oral argument in other matters and that he had a personal commitment.
                 He stated that his motion for a third extension of time was filed late
                 because he wanted to be sure he could complete the brief by any new
                 deadline requested before making the motion.
                             Respondents opposed any additional time and argued that
                 because this court denied appellants' second motion for an extension of
                 time as moot in the May 24 order, the 11-day grace period allowed in that
                 order for filing the brief could not "possibly have lead Mr. Sterling to
                 believe the court would grant another extension or that the 11-day time
                 limit in the order could be ignored." Respondents also stated that Mr.
                 Sterling misrepresented that he attempted to contact respondents to
                 confer on a third extension of time.
                             On June 14, 2013, appellants electronically filed in this court a
                 "certificate of service" for the opening brief and appendix, indicating that
                 on June 12, 2013, they submitted to this court and served on respondents
                 by United States mail the opening brief and appendix. The brief and
                 appendix, however, were not submitted to this court for filing with the
                 certificate of service. They were subsequently provisionally received in
                 this court by mail on June 17, 2013. Based on the failure to file the brief
                 and appendix by the June 4 deadline and failure to comply with court
                 rules and directives, the appeals were dismissed by order of this court on
                 June 25, 2013.

SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    e
                Motion for reconsideration and petition for rehearing
                            Through newly retained counsel, appellants filed a motion for
                reconsideration and a petition for rehearing to reinstate their appeals,
                arguing that they had no knowledge of Mr. Sterling's pattern of disregard
                for this court's orders, and relying on this court's stated policy favoring
                merit-based consideration of appeals. They also stated that Mr. Sterling
                and respondents' counsel failed to notify Mr. Collier about respondents'
                motion to dismiss, which "prevented Mr. Collier from taking steps to
                salvage the appeal[s]."
                            Respondents opposed the motion and rehearing petition,
                arguing that Mr. Collier was aware of the briefing deadlines and was
                served with this court's notices and order regarding missed deadlines and
                warning about possible dismissal for failing to file documents.
                Respondents argued that this awareness, along with the fact that Mr.
                Collier never received a draft copy of the opening brief from Mr. Sterling
                at any time before the briefing deadline expired, should have made it clear
                to Mr. Collier that the appeals were not being managed properly. In that
                regard, they pointed out that Mr. Sterling contacted Mr. Collier on June 4,
                2013, requesting copies of the transcripts from Mr. Collier, which should
                have alerted Mr. Collier that Mr. Sterling could not have possibly already
                prepared the brief because he did not have the necessary transcripts even
                on the briefs final due date, June 4. Respondents also argued that even
                though Mr. Collier was not served with a copy of the motion to dismiss,
                which was filed on June 10, 2013, the opening brief was overdue by that
                date and this court could have sua sponte dismissed the appeals pursuant
                to its May 24 order, a copy of which was provided to Mr. Collier.
                            The motion for reconsideration and petition for rehearing were
                denied. See NRAP 31(b)(3) (requiring a motion for an extension of time to
SUPREME COURT
     OF
   NEVADA
                                                      5
(0) 194Th en
                be filed before the filing deadline expires); NRAP 31(d) (explaining
                consequences for failing to file briefs, including dismissal); Weddell v.
                Stewart, 127 Nev. , 261 P.3d 1080 (2011) (addressing counsel's
                repeated failures to follow court rules and directives and declining to
                reconsider an order dismissing an appeal based on such failures); NRAP
                40(c) (setting forth rehearing standards). This petition for en bane
                reconsideration followed.
                                               DISCUSSION
                            In seeking to reinstate their appeals, appellants contend that
                reconsideration is necessary to maintain uniformity in the court's
                jurisprudence and to preserve public policy favoring a decision on the
                merits and disfavoring a "deprivation of appeal rights based solely on the
                missteps of counsel."2 Appellants further contend that since Mr. Collier
                was not served with the motion to dismiss or Mr. Sterling's motions for




                      2According    to appellants, this court's dismissal order punished
                appellants for their attorney's misconduct in other unrelated cases,
                notwithstanding that Mr. Sterling belatedly sought a third extension of
                time and ultimately submitted the opening brief in these matters, albeit
                late. To the contrary, the order dismissing these appeals was grounded
                solely on appellants' failure to comply with court rules and orders
                concerning the overdue documents in these matters. Thus, appellants'
                contention that they are being punished for their attorney's "misconduct in
                other cases unrelated to their own" is not supported and lacks merit.
                Although Mr. Sterling was referred to the state bar in the same order
                dismissing the appeals, the dismissal was based on the circumstances of
                these two appeals, only. While Mr. Sterling's referral to the state bar was
                based in part on the conduct that led to the dismissal of these appeals, and
                in part on similar conduct in other cases, the inverse is not true, i.e., these
                appeals were not dismissed based in any part on Mr. Sterling's conduct in
                other cases. Thus, we do not further address this argument.


SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A
                extensions of time, they were deprived of their constitutional right to
                receive proper service (on Collier).
                            En bane reconsideration is disfavored, and this court will only
                order reconsideration when necessary to preserve precedential uniformity
                or when the case implicates important precedential, public policy, or
                constitutional issues. NRAP 40A(a). Neither of those standards have
                been met here.
                Precedential uniformity does not mandate reinstatement of these appeals
                            In seeking reconsideration, appellants argue that Hansen v.
                Universal Health Services of Nevada, Inc., 112 Nev. 1245, 924 P.2d 1345
                (1996), demands that these matters be heard on their merits, but we are
                not persuaded that it does. 3
                            In Hansen, the court noted its concern with appellant's
                counsel's failure to comply with court rules and orders, but nevertheless
                declined to grant respondents' motion to dismiss the appeal. Id. at 1247,
                924 P.2d at 1346. The appellant in Hansen was a patient who alleged that
                he was permanently disabled as a result of the respondents' actions in
                implanting an experimental device in appellant's spine.   Id. at 1246, 924


                      3 Appellants  also rely on Hotel Last Frontier Corp. v. Frontier
                Properties, Inc., 79 Nev. 150, 154-55, 380 P.2d 293, 295 (1963), but
                Frontier reviewed the district court's denial of an NRCP 60(b) motion to
                set aside a default judgment, and there is no analogous remedial rule in
                the appellate context that allows an appeal's reinstatement based on
                excusable neglect or mistake. Instead, when a party receives an
                unfavorable decision on appeal, rehearing or reconsideration may be
                granted if that party meets the standards set forth under NRAP 40 or
                NRAP 40A. Thus, because Frontier was decided under different
                procedural and factual circumstances than these appeals, we do not
                further address Frontier.

SUPREME COURT
       OF
     NEVADA
                                                       7
(0) 1947A
                  P.2d at 1345-46. In the district court, appellant sought over $2,000,000 in
                  damages, and when he lost at trial and judgment was entered against
                  him, he appealed alleging numerous reversible trial errors.             Id.
                  Appellant's attorney, however, failed to have the record transmitted from
                  the district court to this court despite being given several extensions of
                  time to accomplish that rule-mandated task. Id. at 1246-47, 924 P.2d at
                  1346. Respondents moved to dismiss the appeal, and the court denied the
                  motion, explaining that
                              counsel's calendaring error, preoccupation with
                              other trials and failure to contact the court
                              reporter do not constitute extreme or
                              unforeseeable circumstances. Nevertheless, the
                              compelling nature of the facts in the underlying
                              dispute persuades us to allow this appeal to
                              proceed. Moreover, in light of this court's
                              preference for deciding cases on the merits, and
                              because the dilatory conduct in this matter has
                              been occasioned solely by counsel's inexcusable
                              neglect, rather than his client's conduct, we
                              decline to dismiss this appeal.
                  Id. at 1247-48, 924 P.2d at 1346 (citations omitted). Hansen, therefore, is
                  grounded on three reasons: its compelling facts, policy preference for
                  merits-based dispositions, and the dilatory conduct was deemed
                  attributable to counsel, not appellant. Id.
                              Addressing each of those reasons, we conclude that Hansen
                  first is limited in part to its facts, which were determined to be
                  "compelling."   Id.   But the compelling facts-conclusion that the court
                  recognized is not followed by any citation of authority, nor did the court
                  advance any reasoning or explanation why the nature of the facts might be
                  a sustainable basis to allow an appeal to continue despite repeated
                  failures to comply with court rules and orders. Id. Because Hansen does
SUPREME COURT
      OF
    NEVADA

                                                        8
(0) 1907A ameio
                     not provide any reasoning or legal basis for the conclusion that compelling
                     facts may preclude dismissal, we conclude that the factual nature of an
                     underlying case is not an appropriate measure to evaluate whether an
                     appeal should be dismissed for violations of court rules and/or orders.
                     Thus, we disapprove of Hansen to the extent it indicates that a fact-based
                     assessment of the underlying civil action should be made before
                     determining whether to dismiss an appeal on procedural grounds.
                                  Second, although Hansen was also partly based on the sound
                     policy preference for deciding cases on the merits, that policy is not
                     boundless and must be weighed against other policy considerations,
                     including the public's interest in expeditious appellate resolution, which
                     coincides with the parties' interests in bringing litigation to a final and
                     stable judgment; prejudice to the opposing party; and judicial
                     administration concerns, such as the court's need to manage its large and
                     growing docket. See Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962);
                     Kushner v. Winterthur Swiss Ins. Co., 620 F.2d 404, 406-08 (3d Cir. 1980);
                     GCIU Emp'r Ret. Fund v. Chi. Tribune Co., 8 F.3d 1195, 1199 (7th Cir.
                     1993) (noting that courts must "perpetually balance the competing
                     interests of keeping a manageable docket against deciding cases on their
                     merits"). Thus, a party cannot rely on the preference for deciding cases on
                     the merits to the exclusion of all other policy considerations, and when an
                     appellant fails to adhere to Nevada's appellate procedure rules, which
                     embody judicial administration and fairness concerns, or fails to comply
                     with court directives or orders, that appellant does so at the risk of
                     forfeiting appellate relief.   See NRAP 31(d) (describing consequences for
                     failure to file briefs or appendix, which include dismissal of the appeal);
                     Weddell v. Stewart, 127 Nev. , 261 P.3d 1080 (2011); City of Las Vegas

SUPREME COURT
        OF
     NEVADA


(0) 1947A    i.e..
                v. Int'l Ass'n of Firefighters, Local No. 1285, 110 Nev. 449, 874 P.2d 735
                (1994); Varnum v. Grady, 90 Nev. 374, 528 P.2d 1027 (1974); see also
                NRAP 9(a)(6) and NRAP 14(c) (providing that an appeal may be dismissed
                for failure to file transcript request forms and docketing statements,
                respectively). Accordingly, dismissal of an appeal after a party fails to
                comply with court rules and orders is not inconsistent with the policy
                preference to decide cases on the merits when balanced with other policy
                concerns, and our decision to dismiss these appeals following such failures
                does not mandate reconsideration to maintain uniformity with Hansen.
                             Finally, Hansen's reasoning that the appeal should be allowed
                to proceed in part because the dilatory conduct in that matter was
                "occasioned solely by counsel's inexcusable neglect, rather than his client's
                conduct," is inconsistent with general agency principles. 112 Nev. at 1247-
                48, 924 P.2d at 1346. In particular, an attorney's act is considered to be
                that of the client in judicial proceedings when the client has expressly or
                impliedly authorized the act. Restatement (Third) of The Law Governing
                Lawyers §§ 26, 27 (2000 and Supp. 2013); see Pioneer Inv. Servs. Co. v.
                Brunswick Assocs. Ltd. P'ship, 507 U.S. 380, 396-97 (1993) (noting that in
                a representative litigation system, "clients must be held accountable for
                the acts and omissions of their attorneys"). Thus, to the extent that
                Hansen holds that dismissal will not follow violations of court rules or
                orders because counsel, acting on the client's behalf, occasioned such
                violations, that decision is overruled. 4



                      'While the United States Supreme Court has recognized an
                exception to holding a litigant responsible for its attorney's procedural
                errors when the attorney actually abandons the client without notice, thus
                severing the principal-agent relationship, the cause necessary for that
                                                                  continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                       10
(0) 1947A
                       Failure to follow court rules as grounds for dismissing civil appeal
                                      The United States Supreme Court has recognized that when
                       an action is dismissed for failure to comply with court rules, the litigant
                       cannot seek a do-over of their dismissed action based on arguments that
                       dismissal is too harsh a penalty for counsel's unexcused conduct, as to do
                       so would offend general agency principles.       Link, 370 U.S. at 633-34
                       (rejecting argument that petitioner's claim should not have been dismissed
                       based on counsel's unexcused conduct because "fp] etitioner voluntarily
                       chose this attorney as his representative in the action, and he cannot now
                       avoid the consequences of the acts or omissions of this freely selected
                       agent"). While Link was decided in the context of reviewing a trial court
                       dismissal for failure to prosecute, its reasoning that a party cannot seek to
                       avoid a dismissal based on arguments that his or her attorney's acts or
                       omissions led to the dismissal applies to appellate court dismissals with
                       equal force.
                                      For example, in Kushner v. Winterthur Swiss Insurance Co.,
                       the Third Circuit Court of Appeals dismissed an appeal for appellant's
                       failure to file an appendix that complied with court rules. 620 F.2d 404,

                       ...continued
                       exception to apply is not present here. See Maples v. Thomas, 565 U.S.
                        , 132 S. Ct. 912, 922-23 (2012) (distinguishing claims of attorney
                       error, no matter how egregious, from claims of attorney abandonment, in
                       concluding that cause to excuse procedural errors cannot be based on an
                       attorney's error). We have also recognized two exceptions to the general
                       agency rule that the "sins" of the lawyer are visited upon his client where
                       the lawyer's addictive disorder and abandonment of his legal practice or
                       criminal conduct justified relief for the victimized client, but those
                       exceptional circumstances are not present here either. See NC-DSH, Inc.
                       v. Garner, 125 Nev. 647, 656, 218 P.3d 853, 860 (2009); Passarelli v. J-Mar
                       Dev., Inc., 102 Nev. 283, 286, 720, P.2d 1221, 1223-24 (1986).

SUPREME COURT
        OF
     NEVADA
                                                             11
(7) 1947A    44040,4
                  407 (3d Cir. 1980). In so doing, the court made it clear to the appellate bar
                  the importance and necessity of complying with court rules concerning the
                  content and filing of briefs and appendices. Id. The court explained the
                  practical reasons and jurisprudential justification for its decision to
                  dismiss the appeal, noting that the rules of appellate procedure and local
                  court rules were enacted to enable the court to effectively process its
                  increasing caseload, and that the number of appeals filed per judge had
                  swelled dramatically since the rules were enacted.      Id. at 406-07. 5 The
                  court thus reasoned that it would not expend valuable judicial time in
                  performing the work of errant counsel who failed to properly comply with
                  briefing rules, and who, by failing to abide by appellate rules, hindered the
                  court's efforts to provide speedy and just dispositions of appeals for every
                  litigant. Id. at 407; see also Barber v. Am. Sec. Bank, 841 F.2d 1159, 1162,
                  (D.C. Cr. 1988) (dismissing appeal based on "counsel's failure to file a
                  brief on time, his failure to file a motion for an extension ten days prior to
                  the date his brief was due, his failure to seek leave to file his time




                        5 Unlike  civil procedure rules governing district court actions,
                  appellate court rules generally do not provide a remedial basis for
                  reconsidering a final decision based on a litigant's neglect or mistake in
                  processing its appeal; instead, rehearing or reconsideration of an appeal
                  are not favored and will only be granted for limited reasons. Compare,
                  e.g., the remedial district court rule NRCP 60(b), which provides a
                  mechanism for setting aside a default judgment or order for mistake,
                  inadvertence, surprise, or excusable neglect with the appellate rule for
                  rehearing, NRAP 40, which allows rehearing of an appeal only upon
                  demonstration that the court overlooked or misapprehended points of law
                  or fact, and NRAP 40A, which explains the two bases on which en banc
                                               •
                  reconsideration may be granted, neither of which are grounded on
                  counsel's or the litigant's excusable neglect, mistake, or inadvertence.

SUPREME COURT
        OF
     NEVADA
                                                        12
(0) 1947A    en
                 enlargement motion late, and the clearly inadequate grounds he
                 eventually offered for the late filings")
                              In imposing the sanction of dismissal, the court in Kushner
                 was mindful of the impact on appellants, noting that it could be argued
                 that dismissal of an appeal unduly penalizes the litigant for the dereliction
                 of errant counsel 620 F.2d at 407. The court reasoned, however, that
                 unlike a defendant in a criminal case, an aggrieved party in a civil case
                 involving only private litigants "does not have a constitutional right to the
                 effective assistance of counsel The remedy in a civil case, in which chosen
                 counsel is negligent, is an action for malpractice."      Id. at 408 (internal
                 quotation marks omitted).° Other federal appellate courts have similarly
                 dismissed appeals as a sanction for poorly presenting a case or failing to
                 comply with briefing and appendix content rules. See Abner v. Scott Mem'l
                 Hasp., 634 F.3d 962, 965 (7th Cir. 2011) (summarily affirming district
                 court summary judgment and striking oversized brief that was not
                 accompanied by a timely and supported motion for leave to exceed the

                        °Although in criminal appeals the constitutional right to effective
                 assistance of counsel under the United States Constitution's Sixth
                 Amendment applies, there is no parallel constitutional protection in the
                 civil context. See U.S. Const. amend. VI ("In all criminal prosecutions, the
                 accused shall enjoy the right to . the Assistance of Counsel for his
                 defense"); Rodriguez v. Eighth Judicial Dist. Court, 120 Nev. 798, 804-05,
                 102 P.3d 41, 45-46 (2004) (recognizing that the Sixth Amendment right to
                 counsel applies only in criminal prosecutions); Sanchez v. U.S. Postal
                 Serv., 785 F.2d 1236, 1237 (5th Cir. 1986) ("[T]he sixth amendment right
                 to effective assistance of counsel does not apply to civil litigation."); Nelson
                 v. Boeing Co., 446 F.3d 1118, 1119 (10th Cir. 2006) (providing that "filf a
                 client's chosen counsel performs below professionally acceptable
                 standards, with adverse effects on the client's case, the client's remedy is
                 not reversal, but rather a legal malpractice lawsuit against the deficient
                 attorney").

SUPREME COURT
        OF
     NEVADA
                                                        13
(0) 1947A    e
                type-volume limitation, and announcing a warning that the "flagrancy of
                the violation" of the appellate rules alone might well have justified the
                appeal's dismissal); Snipes v. Ill. Dep't of Corr., 291 F.3d 460, 464 (7th Cir.
                2002) (noting that an appellate court may dismiss an appeal or summarily
                affirm the judgment when appellant fails to comply with briefing rules);
                N I S Corp. v. Liberty Mitt. Ins. Co.,      127 F.3d 1145 (9th Cir. 1997)
                (dismissing appeal based on briefing violations); United States v. Green,
                547 F.2d 333 (6th Cir. 1976) (dismissing appeal based on appendix
                deficiencies); see generally Wesley Kobylak, Annotation, Sanctions, in
                Federal Circuit Courts of Appeals, for Failure to Comply with Rules
                Relating to Contents of Briefs and Appendixes, 55 A.L.R. Fed. 521, 526-27
                (1981).
                            Here, appellants did not follow the rules governing briefing
                and motions practice, and they did not adhere to the briefing deadlines set
                forth by court order, nor did they provide any adequate basis for their
                failure to do so. Thus, they cannot expect this court to continue to keep
                these matters on its docket and then consider the merits of the appeals
                when appellants eventually decide to submit their brief for consideration.
                Our May 24, 2013, order in fact warned appellants that dismissal may be
                forthcoming if the brief was not filed by the deadline imposed by that
                order. The dismissal therefore should have come as no surprise. Although
                appellants contend that Hansen v. Universal Health Services of Nevada,
                Inc., 112 Nev. 1245, 924 P.2d 1345 (1996), provides them an out for the
                dismissal of their appeals and that Hansen should be applied to grant
                them a mulligan, in a sense, such a do-over is appropriately limited to
                remedy a poorly executed tee-shot, and not so much in the litigation



SUPREME COURT
        OF
     NEVADA
                                                      14
(0) 1947A
                     setting to correct failures to adhere to court rules and orders. 7 This court
                     has in fact on several occasions recognized that an appeal may be
                     appropriately dismissed for just such violations.   See Weddell v. Stewart,
                     127 Nev. 261 P.3d 1080 (2011) (declining to reconsider an order
                     dismissing an appeal based on repeated failures to follow court rules and
                     directives); City of Las Vegas v. Ass'n of Firefighters, Local No. 1285,
                     110 Nev. 449, 453-54, 874 P.2d 735, 738 (1994) (concluding that dismissal
                     was an appropriate sanction for failure to supply the record and take
                     action in an appeal as "the primary responsibility for this transgression
                     must lie with the appellant"); Varnum v. Grady, 90 Nev. 374, 528 P.2d
1027 (1974) (dismissing an appeal based on appellant's counsel's multiple
                     procedural derelictions and dilatory pursuit of appeal). As explained
                     above, our decision denying reconsideration and declining to reinstate
                     these appeals is consistent with authority from federal jurisdictions and
                     with general agency principles that bind a client to its attorney's acts and
                     omissions.


                           7 Likewise, appellants' argument that the court could have accepted
                     the late-submitted brief and appendix does not provide a basis for en banc
                     reconsideration. See NRAP 40A; NRAP 31(b)(3) (a motion for an extension
                     of time may be made no later than the due date for the brief); Varnum v.
                     Grady, 90 Nev. 374, 376, 528 P.2d 1027, 1028-29 (1974) (counsel's caseload
                     is not a reasonable ground for neglect of duties); Malloy ix WM Specialty
                     Mortg., L.L.C., 512 F.3d 23, 27 (1st Cir. 2008) (affirming district court
                     dismissal order, concluding that "plaintiffs proffered no legitimate excuse
                     for the delay," and instead relied on legally insignificant excuses, such as
                     preoccupation with other cases); Damiani v. ILL Hosp., 704 F.2d 12, 17
                     (1st Cir. 1983) (affirming district court dismissal order and, in so doing,
                     pointing out counsel's improper conduct in filing self-indulgent motions,
                     not making every effort to comply with court orders, not seeking consent of
                     opposing counsel if compliance was actually impossible, and not seeking
                     "court approval for noncompliance based on a truly valid reason").

SUPREME COURT
        OF
     NEVADA

                                                          15
(0) 1947A    (step
                  Respondents' failure to serve appellants' second attorney with their motion
                  to dismiss is not grounds for reconsideration
                              Appellants argue that because Mr. Collier was not served with
                  the motion to dismiss or Mr. Sterling's motions for extensions of time, the
                  court, in dismissing these appeals, "Condone[dl a Deprivation of Due
                  Process." They argue that "[Oven the serious due process issues that are
                  implicated by respondents' failure to serve Mr. Collier with the motion to
                  dismiss, the panel should not have deprived appellants of their appeal
                  rights under these circumstances."
                              We reject appellants' argument that this court approved or
                  condoned any conduct that led to a deprivation of appellants'
                  constitutional rights. Appellants freely chose their appellate counsel, and
                  counsel was served with all documents in this matter, including this
                  court's May 24, 2013, order warning that the appeals were subject to
                  dismissal if appellants failed to file the opening brief and appendix by
                  June 4, and respondents' motion to dismiss, which counsel opposed on
                  appellants' behalf. In fact, both of appellants' attorneys of record were
                  served with the May 24 order and both were aware or should have been
                  aware of the briefing deadlines. Regardless, NRCP 5(b) provides that
                  when service "is required or permitted to be made upon a party
                  represented by an attorney, the service shall be made upon the attorney." 8
                  The rule refers to "an attorney" and "the attorney" in the singular, and
                  courts interpreting the analogous federal rule have rejected the argument
                  that FRCP 5 requires service on all counsel of record. See Nelson v. Heer,


                        8 NBAP  25(b) uses consistent language, requiring a party to serve
                  documents on other parties to the appeal and that "[s] ervice on a party
                  represented by counsel shall be made on the party's counsel."

SUPREME COURT
        OF
     NEVADA
                                                       16
(01 1947A    ce
                121 Nev. 832, 834, 122 P.3d 1252, 1253 (2005) (recognizing that "federal
                decisions involving the Federal Rules of Civil Procedure provide
                persuasive authority when this court examines its rules").
                            In particular, federal courts—recognizing that FRCP 5
                requires service on all parties, not on each attorney appearing on behalf of
                a party—have held that service on one attorney is effective service of a
                pleading.   See Daniel Ina Corp. v. Fischbach & Moore, Inc., 916 F.2d
1061, 1063 (5th Cir. 1990); Buchanan v. Sherrill, 51 F.3d 227, 228 (10th
                Cir. 1995) (concluding that service of a summary judgment motion on one
                of plaintiffs attorneys, but not on the other, was effective service under
                FRCP 5); see also City of Lincoln v. MJM, Inc., 618 N.W.2d 710, 713 (Neb.
                Ct. App. 2000) (citing Comstock v. Cole, 44 N.W. 487, 488 (Neb. 1890))
                (concluding that "the law has long been that where there are two
                attorneys of record, service upon one of them is adequate"). And in
                Nevada, "[n]otice to an attorney is, in legal contemplation, notice to his
                client." Lange v. Hickman, 92 Nev. 41, 43, 544 P.2d 1208, 1209 (1976).
                Thus, even if only one of two or several attorneys is served with a
                document, a party represented by the served attorney is deemed to have
                received notice of the document.          See id.   Accordingly, appellants'
                constitutional rights remained intact throughout the appellate process,
                and respondents' failure to serve Mr. Collier with the motion to dismiss
                does not provide a basis for en banc reconsideration, as Mr. Sterling was
                served with that document and both Mr. Sterling and Mr. Collier were
                served with this court's May 24 order denying the motion for an extension




SUPREME COURT
        OF
     NEVADA
                                                     17
(0) 1947A
                of time and warning that failure to file the brief could result in the
                appeals' dismiss al. 9
                                              CONCLUSION
                             While Nevada's jurisprudence expresses a policy preference for
                merits-based resolution of appeals, and our appellate procedure rules
                embody this policy, among others, litigants should not read the rules or
                any of this court's decisions as endorsing noncompliance with court rules
                and directives, as to do so risks forfeiting appellate relief. In these
                appeals, appellants failed to timely file the opening brief and appendix
                after having been warned that failure to do so could result in the appeals'
                dismissals. Appellants actually had two attorneys who received copies of
                this court's notices and orders regarding the briefing deadline, but they
                nevertheless failed to comply with briefing deadlines and court rules and
                orders. Although they assert that Hansen v. Universal Health Services of
                Nevada, Inc.,      112 Nev. 1245, 924 P.2d 1345 (1996), mandates
                reconsideration and reinstatement of their appeals, Hansen was a fact-
                specific decision to some extent, and an appeal may be dismissed for
                failure to comply with court rules and orders and still be consistent with
                the court's preference for deciding cases on their merits, as that policy
                must be balanced against other policies, including the public's interest in
                an expeditious appellate process, the parties' interests in bringing
                litigation to a final and stable judgment, prejudice to the opposing side,
                and judicial administration considerations, such as case and docket


                      9Although  appellant's constitutional deprivation argument lacks
                merit, we point out that attorneys who do not participate in the electronic
                filing system should be served by traditional means. See NRAP 25(c);
                NEFCR 9(d).

SUPREME COURT
        Of
     NEVADA
                                                     18
(0) 1947A
                  management. As for declining to dismiss the appeal because the dilatory
                  conduct was occasioned by counsel, and not the client, that reasoning does
                  not comport with general agency principles, under which a client is bound
                  by its civil attorney's actions or inactions, and thus Hansen is overruled to
                  the extent that it holds otherwise. For the reasons stated above, all other
                  arguments advanced by appellants in support of their petition for en banc
                  reconsideration are either not legally sound or do not meet the standards
                  for en bane reconsideration under NRAP 40A. En bane reconsideration is
                  therefore denied.

                                                                          r_e_e_t_tt      ,   J.
                                                             Hardesty


                  We concur:


                                                                                              J.
                                                             Pickering



                  Parraguirre


                                               ,   J.




SUPREME COURT
        OF
     NEVADA
                                                        19
(D) 1947A -   O